DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–18 is/are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim(s) 1–12 is/are allowable. Claim(s) 13–18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 22 October 2020, is hereby withdrawn and claim(s) 13–18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on 17 March 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: THERMAL MANAGEMENT SYSTEM INCLUDING PHASE-CHANGE MATERIALS HAVING DIFFERENT PHASE CHANGE TEMPERATURES FOR ON-VEHICLE BATTERY.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 7–11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 13–18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "one of the first and second side portions, first and second end portions, the top portion and the bottom portion of the battery" in lines 12–14. Claim 1 has previously recited the limitation "the battery is arranged as a rectangular prism including first the first and second end portions, the top portion and the bottom portion of the battery" in lines 12–14.
Claim 13 recites the limitation "at least one of the first and second side portions, first and second end portions, the top portion and the bottom portion of the battery" in lines 15–17. Claim 1 has previously recited the limitation "the battery is arranged as a rectangular prism including first and second side portions, first and second end portion, and a top portion and a bottom portion" in lines 6–7. It is unclear if "first and second portions" recited in line 16 is further limiting "first and second portions" recited in line 7. The Office recommends the limitation "at least one of the first and second side portions, the first and second end portions, the top portion and the bottom portion of the battery" in lines 15–17.
Claim 14 recites the limitation "one of the battery mounting brackets." Claim 13, which claim 14 is directly dependent, recites the limitation "one of the battery mounting brackets." It is unclear if "one of the battery mounting brackets" recited in claim 14 is further limiting "one of the battery mounting brackets" recited in claim 13.
Claim 15 is directly dependent from claim 14, indirectly dependent from claim 13, and includes all the limitations of claims 13 and 14. Therefore, claim 15 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "one of the battery mounting brackets." Claim 13, which claim 16 is directly dependent, recites the limitation "one of the battery mounting brackets." It is unclear if "one of the battery mounting brackets" recited in claim 16 is further limiting "one of the battery mounting brackets" recited in claim 13.
Claim 17 is directly dependent from claim 16, indirectly dependent from claim 13, and includes all the limitations of claims 13 and 16. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "one of the battery mounting brackets." Claim 13, which claim 18 is directly dependent, recites the limitation "one of the battery mounting brackets." It is unclear if "one of the battery mounting brackets" recited in claim 18 is further limiting "one of the battery mounting brackets" recited in claim 13.

Allowable Subject Matter
Claim(s) 1–12 is/are allowed.
Claim(s) 13–18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Feng (CN 205863347 U).
Feng discloses a thermal management system for an on-vehicle battery, comprising the battery (Fig. 1, [0015]), wherein the battery is arranged as a rectangular prism including first and 
Feng does not disclose, teach, or suggest the following distinguishing feature(s):
A thermal management system for an on-vehicle battery, comprising a battery mounting bracket including a first portion and a second portion, wherein the first portion is attached to a vehicle body structural element and wherein the second portion is attached to a first thermal element composed of a first phase-change material.

Response to Arguments
Applicant's arguments with respect to the title have been fully considered but they are not persuasive.

Applicants argue that inclusion of additional language may be used to narrow the claims of an ensuing patent (P9/¶3). Both independent claim recite phase-change materials having different phase change temperatures. The title as suggested would not narrow the current claims. Therefore, the inclusion of additional language would not narrow the current claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huo (WO 2018/113450 A1) discloses a thermal management system for an on-vehicle battery, comprising the battery (104, [0015]), wherein the battery (104) is arranged as a rectangular prism including first and second side portions, first and second end portions, a top portion and a bottom portion (Fig. 1, [0015]); a first thermal element (105, [0015]); a second thermal element (107, [0015]); a battery mounting bracket (see vehicle, [0002]); and a vehicle body structural element (see vehicle, [0002]); wherein the first thermal element (105) is in physical contact with and coextensive with the first end portion of the battery (104, [0015]); wherein the second thermal element (107) is in physical contact with and coextensive with at 
Li (CN 109148769 A) discloses a thermal management system for an on-vehicle battery, comprising the battery (2, [0026]), wherein the battery (2) is arranged as a rectangular prism including first and second side portions, first and second end portions, a top portion and a bottom portion (Fig. 1, [0026]); a first thermal element (4, [0026]); a second thermal element (3, [0026]); a battery mounting bracket (see vehicle, [0027]); and a vehicle body structural element (see vehicle, [0027]); wherein the first thermal element (4) is in physical contact with and coextensive with the first end portion of the battery (2, [0026]); wherein the second thermal element (3) is in physical contact with and coextensive with at least one of the second end portion, the first and second side portions, the top portion or the bottom portion of the battery (2, [0015]); wherein the first thermal element (4) is composed from a first phase-change material having a first solid-liquid phase-change temperature (see second phase change material, [0028]); wherein the second thermal element (3) is composed from a second phase-change material having a second solid-liquid phase-change temperature (see first phase change material, [0028]); and wherein the first solid-liquid phase-change temperature (see second phase change material, 
Gorse (WO 2018/065554 A1) discloses a thermal management system for an on-vehicle battery, comprising the battery (Fig. 1, P7/L9–15), wherein the battery is arranged as a rectangular prism including first and second side portions, first and second end portions, a top portion and a bottom portion (Fig. 1, P7/L9–15); a first thermal element (3'b, P8/L3–8); a second thermal element (3'c, P8/L3–8); a battery mounting bracket (see vehicle, P1/L11–18); and a vehicle body structural element (see vehicle, P1/L11–18); wherein the first thermal element (3'b) is in physical contact with and coextensive with the first end portion of the battery (Fig. 1, P8/L3–8); wherein the second thermal element (3'c) is in physical contact with and coextensive with at least one of the second end portion, the first and second side portions, the top portion or the bottom portion of the battery (Fig. 1, P8/L3–8); wherein the first thermal element (3'b) is composed from a first phase-change material (6-1) having a first solid-liquid phase-change temperature (T1F, P7/16–19); wherein the second thermal element (3'c) is composed from a second phase-change material (6-2) having a second solid-liquid phase-change temperature (T2F, P7/L16–19); and wherein the first solid-liquid phase-change temperature (T1F)  is greater than the second liquid phase-change temperature (T2F, P7/L16–19).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725